Citation Nr: 1228250	
Decision Date: 08/16/12    Archive Date: 08/21/12

DOCKET NO.  09-13 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from July 1988 to July 1998.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) in September 2011.  A transcript of the hearing has been associated with the claims file.

The Board has reviewed the Veteran's physical claims file and file on the "Virtual VA" system to insure a total review of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In this case, the Veteran seeks service connection for bilateral shoulder disabilities.  Service treatment records indicate that he injured his right shoulder playing football in October 1990.  The assessment was contusion of the right shoulder.  In January 2011, the Veteran was afforded a VA examination.  The examiner noted only that service treatment records showed a strained rhombus muscle.  The examiner said he could not find reference to a right shoulder problem.  Thus, since the examiner's opinion did not take into consideration the October 1990 service treatment record, the Board must return this examination report as being inadequate for rating purposes.  38 C.F.R. § 4.2.  See generally Hampton v. Gober, 10 Vet. App. 481 (1997) (VA examination which does not contain an express finding regarding a disability for which an examination was requested is not sufficient to satisfy the duty to assist).  Consequently, a remand is warranted for the scheduling of a new VA examination of the right shoulder.

In addition, the Veteran has claimed that his left shoulder started hurting during service and that it continued after separation.  He is competent to report symptoms such as pain as these symptoms are capable of lay observation.  Thus, since his statements indicate that there may be a nexus between his current disability and service, the Board finds that a remand is warranted for a VA examination to determine the nature and etiology of his left shoulder disability as his complaints meet the low threshold under McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, significant additional evidence pertinent to his claim has been submitted since the VA examination, which must be reviewed so that the opinion is informed.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from the Puget-Sound VAMC dated since February 2009, if any.

2.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral shoulder disabilities.  The claims file and a copy of this remand must be provided to the examiner for review and the examiner must indicate review of the claims file in the examination report.

The examiner should identify all disabilities of the right shoulder, if any, and to opine whether it is at least as likely as not (50 percent probability or more) that the right shoulder disabilities had onset during or as a result of active service.  In the opinion, the examiner must address the October 1990 service treatment record which indicates a right shoulder contusion.  Please consider the Veteran's lay statements as shown during his hearing.

The examiner should also identify disabilities of the left shoulder, if any, and opine whether it is at least as likely as not (50 percent probability or more) that the left shoulder disabilities had onset during or as a result of active service.  Please consider the Veteran's lay statements as shown during his hearing.

The examiner must provide a rationale for any opinion expressed.  If it impossible to provide any requested opinion without resort to pure speculation, he or she should so indicate and provide the reason(s) why speculation is required.

3.  Then, readjudicate the Veteran's claims on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


